United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Newark, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Robert D. Campbell, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-1862
Issued: February 13, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

JURISDICTION
On September 6, 2012 appellant, through counsel, filed a timely appeal from a March 8,
2012 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that her right knee
degenerative joint disease is causally related to factors of her federal employment.
FACTUAL HISTORY
On May 12, 2011 appellant, then a 50-year-old letter carrier, filed an occupational disease
claim (Form CA-2) alleging that she developed a right knee condition as a result of delivering
mail by walking through the snow in December 2010. She noted that specifically on
1

5 U.S.C. § 8101 et seq.

December 31, 2010, she became stuck in the snow and had to pull herself out, causing increased
right knee pain. Appellant first became aware of her condition on May 20, 2005 and of its
relationship to her employment on January 11, 2011. She notified her supervisor on
May 17, 2011.
By letter dated May 18, 2011, the employing establishment controverted the claim.
In treatment notes dated October 5, 2008, December 31, 2010 and January 3, 2011 from
South River Medical Associates, it was noted that appellant complained of right knee pain due to
arthritis which caused her trouble when walking, worse when driving.
In a December 16, 2009 diagnostic report, Dr. Robert E. Epstein, a Board-certified
diagnostic radiologist, reported that a magnetic resonance imaging (MRI) scan of the right knee
showed mild medial and patellofemoral osteoarthritis without ligament or meniscal tear.
In a September 28, 2010 medical report, Dr. Jonathan B. Pine, Board-certified in
osteopathic medicine, reported that physical examination revealed pain along the medial joint
line of the right knee. He diagnosed medial joint space narrowing and early degenerative joint
disease (DJD) of the right knee. Dr. Pine provided appellant with Marcaine and Celestone
injections.
By letter dated June 3, 2011, OWCP informed appellant that the evidence of record was
insufficient to support her claim. Appellant was advised of the medical and factual evidence
needed and was asked to respond to the questions provided in the letter within 30 days.
In medical reports dated July 6, 2010 to March 22, 2011, Dr. Pine reported that appellant
complained of bilateral knee pain. X-rays of the knees revealed medial joint space narrowing.
Dr. Pine diagnosed early bilateral degenerative joint disease of the knees, restricted appellant to
light duty and recommended she work no more than seven hours a day.
In a January 7, 2011 diagnostic report, Dr. Laura Grygotis, a Board-certified diagnostic
radiologist, reported that an MRI scan of the right knee revealed mild degenerative changes
within the joint and chondromalacia in the retropatellar cartilage with a small subchondral cyst
present in the medial patella, suggesting a small focal area full thickness chondromalacia.
In an undated narrative statement, appellant reported that at the end of December she was
delivering mail on her route with lots of snow on the ground, making it difficult to walk and
increasingly aggravating her knees. She stated that on December 31, 2010 she got stuck in the
snow and injured her right knee when trying to pull her leg out. Appellant described her
employment duties which included sorting and delivering mail and stated that she began to
experience bilateral knee pain in 2009 from her duties as a letter carrier. She further stated that
in 2010, her knee pain became increasingly worse, especially when driving the mail truck and
stepping out of the truck. Appellant also noted that she fell on her right knee in 1993 and was on
light duty for two weeks before returning to full duty. In 2003, she fell off a curb and landed on
her right knee which was not injured during the employment incident.

2

By decision dated August 15, 2011, OWCP denied appellant’s claim finding that the
medical evidence did not demonstrate that her injury was causally related to the established
work-related events.
On September 3, 2011 appellant, through counsel, requested an oral hearing before the
Branch of Hearings and Review.
At the January 10, 2012 hearing, appellant argued that delivering mail in the snow
aggravated her knee condition, making it difficult for her to complete her employment duties.
She noted that aggravation of her knee condition was a result of her employment duties in
December 2010 and not just caused by the December 31, 2010 incident. Appellant did not return
to work for approximately two months after December 31, 2010. She testified that though she
returned to full time duty, she continued to experience pain when performing her employment
duties. Appellant further stated that she first noticed mild sharp pains in her knee on May 20,
2005 but her condition was minimal, required little treatment and that her employment activities
in December 2010 aggravated her right knee condition. She further stated that she was not
claiming a left knee injury.
By letter dated February 6, 2012, counsel argued that appellant’s employment duties as a
letter carrier aggravated and exacerbated her right knee degenerative joint disease as evidenced
by Dr. Mohnish Ramani’s January 31, 2012 medical report.
In a January 31, 2012 medical report, Dr. Mohnish Ramani, a Board-certified orthopedic
surgeon, reported that he initially evaluated appellant for treatment of right knee pain on
August 15, 2011. He noted that she presented with a long standing history of right knee pain
which had been progressively worsening and attributed her condition to the type of work she did
as a mail carrier. Dr. Ramani noted that appellant’s work entailed prolonged walking as well as
stairs which exacerbated her symptoms. He noted that on the date of examination, the right knee
showed mild medial and lateral joint line tenderness, mild tenderness over the patella tendon
tibial tuberosity and mediate patellofemoral tenderness and patellofemoral apprehension with
mild patellofemoral crepitus. Diagnostic testing revealed degenerative changes and appellant
was diagnosed with degenerative joint disease of the right knee. During a December 8, 2011
visit, appellant complained of exacerbation of her symptoms, stating that it occurred two weeks
prior when she was going down stairs while working. At her January 19, 2012 visit, examination
of the right knee remained unchanged and x-rays of her hip demonstrated bilateral arthritis.
X-rays of appellant lumbar spine demonstrated degenerative changes in the lower lumbar area at
L5-S1.
Dr. Ramani stated that appellant experienced chronic right knee pain of long standing
duration. Based on radiographic findings and clinical examination, appellant’s symptoms were
consistent with mild degenerative joint disease of the right knee. Dr. Ramani further stated that
he reviewed Dr. Pine’s medical reports and appellant’s description of her employment duties,
noting that her symptoms were exacerbated by her employment duties as a letter carrier due to
constant walking and climbing up and down stairs. He concluded that with a reasonable degree
of medical probability, appellant’s work duties were directly affecting and exacerbating
symptoms referable to the right knee, requiring continued treatment and a more sedentary type
position to alleviate her knee symptoms.

3

By decision dated March 8, 2012, OWCP affirmed the August 15, 2011 decision finding
that the evidence of record failed to establish that appellant’s degenerative joint disease of the
right knee is causally related to the established work-related events.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.2 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, OWCP begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.4 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence.
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.5
To establish a causal relationship between the condition, as well as any attendant
disability claimed and the employment event or incident, the employee must submit rationalized
medical opinion evidence based on a complete factual and medical background, supporting such
a causal relationship.6 The opinion of the physician must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant. This
medical opinion must include an accurate history of the employee’s employment injury and must
explain how the condition is related to the injury. The weight of medical evidence is determined

2

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

3

Michael E. Smith, 50 ECAB 313 (1999).

4

Elaine Pendleton, 40 ECAB 1143 (1989).

5

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

6

See 20 C.F.R. § 10.110(a); John M. Tornello, 35 ECAB 234 (1983).

4

by its reliability, its probative value, its convincing quality, the care of analysis manifested and
the medical rationale expressed in support of the physician’s opinion.7
ANALYSIS
OWCP accepted that appellant delivered mail by walking and climbing up and down
stairs in her employment activities as a letter carrier. It denied her claim, however, on the
grounds that the evidence failed to establish a causal relationship between those activities and her
right knee degenerative joint disease. On appeal, appellant argues that the medical evidence of
record does support causal relationship between her federal employment duties, including the
December 31, 2010 work incident and her right knee condition.
The Board finds that the medical evidence of record is insufficient to establish that
appellant sustained right knee degenerative joint disease or an aggravation of this condition,
causally related to factors of her employment as a letter carrier.
The Board notes initially that there is no medical evidence of record that directly relates
appellant’s diagnosed condition to a specific incident of December 31, 2010. In medical reports
dated July 6, 2010 to March 22, 2011, Dr. Pine reported that appellant complained of bilateral
knee pain. X-rays of the knees revealed medial joint space narrowing. Dr. Pine diagnosed
medial joint space narrowing and early bilateral degenerative joint disease of the knees. He
restricted appellant to light duty and recommended she work no more than seven hours a day.
While Dr. Pine provided a diagnosis of her condition, he failed to provide any opinion on the
cause of her knee injury. The Board has held that medical evidence that does not offer any
opinion regarding the cause of an employee’s condition is of limited probative value on the issue
of causal relationship.8 Thus, Dr. Pine’s reports are insufficient to meet appellant’s burden of
proof.
In a January 31, 2012 medical report, Dr. Ramani reported that he initially evaluated
appellant for treatment of right knee pain on August 15, 2011. He noted that she presented with
a long standing history of right knee pain which had progressively worsened, attributing her
condition to the type of work she did as a mail carrier. Based on diagnostic testing and physical
examination, Dr. Ramani diagnosed degenerative joint disease of the right knee. During a
December 8, 2011 visit, appellant complained of exacerbation of her symptoms, stating that her
knee pain occurred two weeks prior when she was going down stairs while working. Dr. Ramani
stated that she experienced chronic right knee pain of long standing duration. He noted that
appellant’s symptoms were exacerbated by her employment duties as a letter carrier due to
constant walking and climbing up and down stairs. Dr. Ramani further noted that he reviewed
Dr. Pine’s medical reports and concluded that with a reasonable degree of medical probability,
appellant’s work duties were directly affecting and exacerbating symptoms referable to the right
knee. He recommended a sedentary type position to alleviate appellant’s knee symptoms and
continued treatment.

7

James Mack, 43 ECAB 321 (1991).

8

C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

5

The Board finds that the opinion of Dr. Ramani is not well rationalized. Dr. Ramani
diagnosed right knee degenerative joint disease. He opined that with a reasonable degree of
medical probability appellant’s work duties were directly affecting and exacerbating symptoms
referable to the right knee. Under FECA, when employment factors cause an aggravation of an
underlying physical condition, the employee is entitled to compensation for the periods of
disability related to the aggravation.9 While Dr. Ramani stated an opinion on causal relationship,
he failed to provide an explanation of how walking and climbing stairs would cause or aggravate
appellant’s preexisting degenerative joint disease of the right knee. He did not provide a detailed
medical history and made no mention of her prior right knee injuries other than stating that she
presented with a long standing history of right knee pain. Dr. Ramani also failed to adequately
describe appellant’s work duties, did not specify how long she worked as a letter carrier, how
many hours a day she would walk and climb stairs and the frequency of other physical
movements and tasks. Medical reports without adequate rationale on causal relationship are of
diminished probative value and do not meet an employee’s burden of proof.10 The opinion of a
physician supporting causal relationship must rest on a complete factual and medical background
supported by affirmative evidence, address the specific factual and medical evidence of record
and provide medical rationale explaining the relationship between the diagnosed condition and
the established incident or factor of employment.11 Dr. Ramani’s report does not meet that
standard and is insufficient to meet appellant’s burden of proof.
The remaining medical evidence of record is also insufficient to establish appellant’s
claim. The treatment notes from South River Medical Associates were unsigned and it is well
established that a physician’s signature is required on a report in order for it to be considered as
medical evidence.12 In a December 16, 2009 diagnostic report, Dr. Epstein reported that an MRI
scan of the right knee showed mild medial and patellofemoral osteoarthritis without ligament or
meniscal tear. In a January 7, 2011 diagnostic report, Dr. Grygotis reported that an MRI scan of
the right knee revealed mild degenerative changes within the joint and chondromalacia in the
retropatellar cartilage with a small subchondral cyst present in the medial patella. While these
diagnostic reports provide a diagnosis of appellant’s injury, they fail to state an opinion on causal
relationship.13 Thus, the remaining medical reports are of no probative value.
In the instant case, the record lacks rationalized medical evidence establishing a causal
relationship between appellant’s right knee degenerative joint disease and factors of her federal
employment as a letter carrier. Thus, appellant has failed to meet her burden of proof. She may
submit additional evidence, together with a written request for reconsideration, to OWCP within
one year of the Board’s merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.606
and 10.607.

9

Raymond W. Behrens, 50 ECAB 221, 222 (1999); James L. Hearn, 29 ECAB 278, 287 (1978).

10

Ceferino L. Gonzales, 32 ECAB 1591 (1981).

11

See Lee R. Haywood, 48 ECAB 145 (1996).

12

B.M., Docket No. 11-725 (issued February 17, 2012).

13

Supra at note 8.

6

CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that her right
knee degenerative joint disease is causally related to factors of her employment as a letter carrier.
ORDER
IT IS HEREBY ORDERED THAT the March 8, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 13, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

7

